Judgment, Supreme *508Court, New York County (Alfred Kleiman, J.), rendered April 10, 1992, convicting defendant, after a jury trial, of two counts of kidnapping in the first degree and sentencing him to consecutive terms of 25 years to life, unanimously affirmed.
It is not difficult to understand why defendant now seeks an opportunity to undo his decision to forgo a generous plea offer which would have required him to inculpate his accomplices. Defendant fails, however, to establish that his counsel provided ineffective assistance or in any way denied or hindered his right to take advantage of the People’s plea offer. The trial court properly denied defendant’s applications to substitute counsel inasmuch as there was no demonstration of good cause for such request.
Defendant’s arguments concerning the jury charge are not preserved for appellate review as a matter of law (CPL 470.05 [2]; People v Jackson, 76 NY2d 908; People v Autry, 75 NY2d 836), and we decline to reach them in the interest of justice. Were we to review, we would find that the charge, viewed as a whole, properly informed the jury of the correct rule to apply in arriving at its verdict (People v Canty, 60 NY2d 830, 831-832). Finally, we perceive no abuse of discretion in sentencing (People v Junco, 43 AD2d 266, affd 35 NY2d 419, cert denied 421 US 951). Concur — Sullivan, J. P., Kupferman, Asch and Nardelli, JJ.